Appeal from a judgment (denominated judgment and order) of the Supreme Court, Oswego County (Norman W. Seiter, Jr., J.), entered on March 25, 2005 in a proceeding pursuant to CPLR article 78. The judgment, insofar as appealed from, upon reargument, adhered to the court’s prior determination dismissing the petition.
*1160It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Petitioners commenced this CPLR article 78 proceeding seeking, inter alia, a determination that respondents are acting in violation of Civil Service Law § 58 and seeking to compel them to designate petitioner Joseph A. Brancato, Jr. and any similarly situated officer as a detective. They contend on appeal that, upon granting their motion for reargument, Supreme Court erred in adhering to its prior determination dismissing the petition. We affirm. Contrary to the contention of petitioners, respondents were not required pursuant to Civil Service Law § 58 (4) (c) (ii) and (iii) to designate Brancato as a detective. Brancato established only that he had been working out-of-title as a detective in the Oswego County District Attorney’s Office, and Civil Service Law § 58 (5) expressly provides in relevant part that it shall not apply to “the investigatory personnel of the office of the district attorney in any county.” In any event, we further note the well-established principle that out-of-title work creates no automatic right to reclassification (see Matter of McGuinness v New York State Off. of Ct. Admin., 61 NY2d 279, 281 [1984]; Matter of Blumenthal v Bahou, 76 AD2d 1026, 1027 [1980], affd 54 NY2d 970 [1981]; Matter of Gavigan v McCoy, 37 NY2d 548, 550-551 [1975]; Matter of Farrell v Kampe, 281 AD2d 415 [2001]; Yakkey v County of Nassau, 121 AD2d 716, 717 [1986]).
We have considered petitioners’ remaining contentions and conclude that they are without merit. Present—Pigott, Jr., P.J., Hurlbutt, Scudder, Kehoe and Smith, JJ.